Citation Nr: 0300911	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-01 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2.  Entitlement to chronic obstructive pulmonary disorder 
(COPD), to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (the RO).  

In an October 2002 statement, the veteran, through his 
representative asserted that "there should still exist a 
possibility that the two conditions [hypertension and 
COPD] could still have been secondary to his service-
connected diabetes condition or from his exposure to 
herbicides."  Such a statement may be construed as service 
connection claims on a secondary theory of entitlement.  
As such, those issues are referred back to the RO for 
appropriate action. 

The Board is undertaking additional development on the 
issue of entitlement to service connection for COPD, to 
include as due to exposure to herbicides, pursuant to 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  See 38 C.F.R. § 20.903(2002).  
After giving the veteran notice and reviewing his response 
to the notice, the Board will prepare a separate decision 
addressing that issue.  


FINDING OF FACT

Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to 
be causally or etiologically related service.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 
38 U.S.C.A. §§ 5103, 5103A (2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim was filed in June 2000 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The veteran was informed in a May 2001 and June 2002 
letters and rating decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity 
to submit such evidence.  Moreover, in a March 2002 
statement of the case and a supplemental statement of the 
case issued in September 2002, the RO notified the veteran 
of regulations pertinent to service connection claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In a March 2001 letter and the March 2002 statement of the 
case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  Copies of VCAA regulations were 
provided to the veteran in the March 2002 statement of the 
case.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide 
VA with enough information to identify and locate other 
existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
service connection claim.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The veteran's 
service medical records have been received, as have VA 
outpatient treatment reports and private medical records.  
In addition, the veteran was afforded VA examinations in 
January 2001, February 2001, and April 2002, which will be 
addressed below.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not 
appear to contend that additional evidence which is 
pertinent to this claim exists.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  
The Board will accordingly proceed to a review of the 
merits of the issue on appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  In addition, service connection may be 
granted for certain chronic diseases, such as 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 
1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 
mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2002).

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2002).  When there is 
an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

This appeal arises out of the veteran's claim that his 
hypertension had its onset during active service and has 
persisted since that time.  He contends that service 
connection is therefore warranted.  

The veteran's service medical records show no complaints, 
treatment, or diagnoses of hypertension or high blood 
pressure.  At his induction examination in September 1967, 
the veteran's blood pressure was listed as 124/74 and he 
reported having no high or low blood pressure on his 
Report of Medical History.  At separation in May 1970, the 
veteran's blood pressure read 113/68 and he again reported 
no high or low blood pressure on his Report of Medical 
History.  

Medical records from Dallas County Hospital District, 
dated August 1974 to September 1974 contain no complaints, 
treatment, or diagnoses of hypertension or high blood 
pressure. 

VA outpatient treatment reports dated December 1982 to 
August 1999 show no treatment or diagnosis of 
hypertension.  In December 1982 the veteran's blood 
pressure read 130/83. 

VA outpatient treatment reports dated September 1999 to 
July 2001 reflect that the veteran was diagnosed with 
hypertension on several occasions.  In November 1999, it 
was noted that the veteran's sister and mother each had 
hypertension.  No statements were made regarding the 
etiology or onset of the veteran's hypertension.

VA outpatient treatment reports dated January 2002 to 
April 2002 show no treatment or diagnosis of hypertension.

At his January 2001 VA examination for hypertension, the 
veteran stated that he had been diagnosed with 
hypertension 11/2 years prior at the VA Medical Center 
(VAMC) in Dallas, Texas.  Following an examination, the 
veteran was diagnosed with hypertension essential, mild, 
adequately controlled with medication under the care of 
the VAMC.  The examiner did not comment on the etiology of 
the veteran's hypertension.  

On his VA Form 9, Substantive Appeal, the veteran stated 
that he had been treated for hypertension during active 
service and that his service medical records showed that 
he had high blood pressure. 

At his April 2002 VA examination, the veteran indicated 
that he had been treated for hypertension since September 
1999.  Following an examination, the veteran was diagnosed 
with hypertension essential, mild, well controlled with 
medication (Verapamil).  The examiner did not comment on 
the etiology of the veteran's hypertension, but asserted 
that it predated his diabetes mellitus.  

After carefully reviewing the evidence and statements made 
in support of the veteran's claim of entitlement to 
service connection for hypertension, the Board finds the 
preponderance of the evidence is against the veteran's 
claim and service connection therefore cannot be granted.

The veteran is seeking service connection for 
hypertension.  In essence, he contends that he had 
hypertension during service and thereafter, and that any 
currently diagnosed hypertension had its inception during 
service. 

As noted above, in order for service connection to be 
granted, elements of a current disability, in-service 
disease or injury, and medical nexus must be found.  See 
Hickson, supra.

With respect to a current disability, the veteran has been 
diagnosed with mild hypertension by both the January 2001 
and April 2002 VA examiners.  Thus, the first element of 
the Hickson analysis has been satisfied as to 
hypertension. 

The record contains no objective medical evidence of 
hypertension occurring during active service or within one 
year thereafter.  Significantly, the veteran's service 
medical records are negative for a diagnosis of 
hypertension, and the veteran asserted that he did not 
have high or low blood pressure on both the September 1967 
and May 1970 Reports of Medical History.  In addition, the 
earliest evidence of records shows that the veteran was 
diagnosed with hypertension in September 1999.  In fact, 
at his January 2001 VA examination, the veteran asserted 
that he had only been diagnosed with hypertension 11/2 years 
earlier.  Thus, the Board finds no evidence of 
hypertension occurring during active service or within on 
year thereafter.  

With respect to evidence of a medical nexus between the 
veteran's currently diagnosed hypertension and any 
hypertension that may have existed during active service, 
the record is pertinently negative.  There is no medical 
opinion of record linking the veteran's hypertension to 
his military service.  The January 2001 VA examiner noted 
that the veteran had only been diagnosed with hypertension 
in 1999, and he offered no comment as to its etiology.  In 
addition, the April 2002 VA examiner did not comment on 
the onset of the veteran's hypertension or any 
relationship it may have had to his active service. 

To the extent that the veteran himself attempts to ascribe 
his current hypertension to service, it is now well 
established that a person without medical training, such 
as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  His 
opinion therefore carries no probative weight. 

The veteran seeks to prove his claim by asserting, in 
essence, that he had hypertension and high blood pressure 
during active service.  The veteran's statements to that 
effect are not, however, corroborated by the medical 
evidence of record, which has been reported above.  That 
evidence, in general, shows that the veteran was not 
diagnosed with hypertension until September 1999, nearly 
30 years after his separation from active service. 

In short, for the reasons expressed above the Board 
concludes that while the veteran carries a current 
diagnosis of hypertension, there is no objective medical 
evidence of hypertension during active service, and no 
physician has linked his current hypertension to his 
military service.  As such, the Board finds that the 
preponderance is against finding that the veteran suffers 
from hypertension that is related to active service.  The 
appeal is accordingly denied. 


ORDER

Service connection for hypertension is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

